ORDER

PER CURIAM.
AND NOW, this 19th day of June, 2002, the Petition for Reinstatement is denied and petitioner is forever barred from the practice of law in the Commonwealth of Pennsylvania. See Office of Disciplinary Counsel v. Keller, 509 Pa. 573, 506 A.2d 872 (1986). Pursuant to Rule 218(e), Pa.R.D.E., petitioner is directed to pay the expenses incurred by the Board in *196the investigation and processing of the Petition for Reinstatement.
Mr. Justice Castille did not participate in this matter.